    Case: 1:20-cv-00133 Document #: 23 Filed: 10/20/20 Page 1 of 4 PageID #:96




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

HAROLD THOMPSON,                              )
                                              )
                         Plaintiff,           )
                                              )
               v.                             )        20 C 133
                                              )
MARY BROWN and TRINA TAYLOR                   )        Judge Charles P. Kocoras
                                              )
                         Defendants.          )


                                       ORDER

      Before the Court is Defendants Mary Brown (“Brown”) and Trina Taylor’s

(“Taylor”) (collectively, “Defendants”) Motion to Dismiss Plaintiff Harold

Thompson’s (“Thompson”) complaint. For the following reasons, the Court will deny

the motions.

                                      STATEMENT

      For purposes of this motion, the Court accepts as true the following facts from

the complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665–66 (7th Cir. 2013). All

reasonable inferences are drawn in Thomas’s favor. League of Women Voters of

Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

      Plaintiff Thompson is a resident of Cook County, Illinois and worked for the

Illinois Department of Employment Security (“IDES”). Defendant Brown was the
    Case: 1:20-cv-00133 Document #: 23 Filed: 10/20/20 Page 2 of 4 PageID #:97




regional manager of IDES. Defendant Taylor was the Deputy Director of Services

Delivery at IDES.

      Thompson began working with the IDES in September 1998 as an adjudicator.

Thompson’s job required him to contact a claimant’s employer to determine the cause

of the termination of the claimant’s employment. If the employer took the position that

the claimant was not entitled to receive any benefits, the claimant then had an

opportunity to respond to rebut the employer’s position.

      Thompson alleges that at a training session in 2015, IDES asked him and other

adjudicators to reject claims where the employer took the position that the claimant was

not entitled to benefits without giving the claimant an opportunity to respond.

Thompson says that he complained about this new policy to Defendants with union

representative Steve Holman present. Thompson alleges that after complaining to

Defendants, he was subjected to a “variety of disciplinary actions, reprimands and

suspensions.”

      On February 9, 2018, Thompson received a notification from his union that his

employment with IDES was terminated effective February 12, 2018. Thompson alleges

that the reasons provided to him for his termination and other disciplinary actions were

related to his performance but were baseless. On October 13, 2018, Thompson’s union

agreed that Thompson would voluntarily resign by October 31, 2018, with no

reinstatement rights as part of the resolution of a grievance filed by the union.

                                            2
    Case: 1:20-cv-00133 Document #: 23 Filed: 10/20/20 Page 3 of 4 PageID #:98




      Based on these facts, Thompson filed his complaint on January 7, 2020.

Thompson claims a violation of the First Amendment to the U.S. Constitution under 42

U.S.C. § 1983. Thompson alleges that Defendants violated his free speech rights by

subjecting him to disciplinary actions and termination after complaining about the new

IDES policy. Defendants moved to dismiss Thompson’s complaint on July 16, 2020,

arguing in part that service was improper under Federal Rule of Civil Procedure 4.

      Rule 4(e) allows service to be made in one of three ways. First, a defendant can

be personally given a copy of the complaint and summons. Fed. R. Civ. P. 4(e)(2); 735

ILCS 5/2-203(a)(1). Second, copies can be left at the defendant's abode with a person

of suitable age and discretion. Fed. R. Civ. P. 4(e)(2). Third, if the defendant has an

agent who is authorized by the defendant or by operation of law to receive service of

process on the defendant's behalf, the complaint and summons can be personally given

to that agent. Id. An agency of this kind does not typically arise through implication

and is “intended to cover the situation where an individual actually appoints an agent

for that purpose.” Schultz v. Schultz, 436 F.2d 635, 637 (7th Cir. 1971). When a

defendant challenges the sufficiency of service, the burden is on the plaintiff to

affirmatively demonstrate that service was proper. Robinson Engr. Co. v. Pension Plan

& Trust, 223 F.3d 445, 453 (7th Cir. 2000).

      Defendants argue that service was improper because Thompson sent the

summons and complaint to Defendants through the United States Postal Service by way

                                          3
    Case: 1:20-cv-00133 Document #: 23 Filed: 10/20/20 Page 4 of 4 PageID #:99




of certified mail. Thompson admits the service of process was improper under Rule 4

but asks the Court for an extension of time.

      Rule 4 allows the Court to extend the time for service if the plaintiff shows good

cause for failing to serve the defendant. Fed. R. Civ. P. 4(m); Coleman v. Milwaukee

Bd. Of School Directors, 290 F.3d 932, 933 (7th Cir. 2002). Thompson argues that he

was unable to properly serve Defendants because of the ongoing COVID-19 pandemic.

The Court is mindful of the significant impact that the pandemic has had on the country,

the City of Chicago, and the legal profession for over eight months. Therefore, in the

interests of justice, the Court grants Thompson an additional 30 days to effectuate

service on the Defendants. Because we lack jurisdiction over the case without proper

service, we cannot address Defendants’ arguments under Rule 12(b)(6). Accordingly,

Defendants’ motion to dismiss is denied.

                                    CONCLUSION

      For the reasons mentioned above, the Court denies the Defendants’ motion (Dkt.

# 16). Thompson has 30 days from the date of this Order to effectuate proper service

on the Defendants. Failure to do so will result in the dismissal of the case. Status is set

for 12/17/2020 at 9:50 a.m. It is so ordered.


Dated: 10/20/2020                               ________________________________
                                                Charles P. Kocoras
                                                United States District Judge


                                            4
